[This case was argued at the last term, and decision reserved. Justice Bleckley having been of counsel, Judge Pottle, of the northern circuit, was designated by the governor to preside in his place.]Where a new trial is awarded, unless the plaintiff shall write off a part of the recovery, and the plaintiff voluntarily does so, reserving, however, the right to a bill of exceptions to this court, such voluntary act on the part of the plaintiff will estop her from complaining about that which she did at her own election. She must either refuse to write off part of the verdict, and bring the whole case here for review, or acquiesce in the judgment and take what that judgment accords her. The superior court may grant new trials upon terms, and such terms may require the writing off of part of the verdict.